     CASE 0:17-cv-00187-DSD-ECW Document 58 Filed 04/06/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                           Civil No. 17-cv-00187 (DSD/ECW)

UNITED STATES OF AMERICA,                  )
ex rel. JESS KRUCHOSKI AND                 )
LUKE TORNQUIST,                            )
                                           )
                     Plaintiffs,           )                     ORDER
                                           )
                     v.                    )
                                           )
MIMEDX GROUP, INC.,                        )
                                           )
                     Defendant.            )



       Pursuant to 31 U.S.C. § 3730(c)(3) and the Parties’ Stipulation to the United States’

Partial Intervention for the Limited Purpose of Settlement of the Civil Action, and good

cause having been shown, it is ordered that the United States is hereby granted leave to

partially intervene in this qui tam action as set forth in the Stipulation and for the limited

purpose of effectuating a settlement of this action among the Parties.



Dated: April 6, 2020                              s/David S. Doty
                                                  David S. Doty, Judge
                                                  United States District Court
